

114 S1408 IS: Vehicle Innovation Act of 2015
U.S. Senate
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1408IN THE SENATE OF THE UNITED STATESMay 20, 2015Mr. Peters (for himself, Mr. Alexander, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for a program of research, development, demonstration, and commercial application in
			 vehicle technologies at the Department of Energy.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Vehicle Innovation Act of 2015.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Findings. Sec. 3. Objectives. Sec. 4. Definitions. Sec. 5. Authorization of appropriations. TITLE I—Vehicle Research and Development Sec. 101. Program. Sec. 102. Sensing and communications technologies. Sec. 103. Manufacturing. Sec. 104. User testing facilities. Sec. 105. Reporting. TITLE II—Medium- and Heavy-Duty Commercial and Transit Vehicles Sec. 201. Program. Sec. 202. Class 8 truck and trailer systems demonstration. Sec. 203. Technology testing and metrics. Sec. 204. Nonroad systems pilot program.  2.FindingsCongress finds the following:
 (1)According to the Energy Information Administration, the transportation sector accounts for approximately 28 percent of the United States primary energy demand and greenhouse gas emissions, and 21 percent of global oil demand.
 (2)The United States transportation sector is over 90-percent dependent on petroleum.
 (3)United States heavy truck fuel consumption will increase 27 percent by 2030.
 (4)The domestic automotive and commercial vehicle manufacturing sectors have increasingly limited resources for research, development, and engineering of advanced technologies.
 (5)Vehicle, engine, and component manufacturers are playing a more important role in vehicle technology development, and should be better integrated into Federal research efforts.
 (6)Priorities for the vehicle technologies research of the Department of Energy have shifted drastically in recent years among diesel hybrids, hydrogen fuel cell vehicles, and plug-in electric hybrids, with little continuity among them.
 (7)The integration of vehicle, communication, and infrastructure technologies has great potential for efficiency gains through better management of the total transportation system.
 (8)The Federal Government should balance its role in researching longer-term exploratory concepts and developing nearer-term transformational technologies for vehicles.
 3.ObjectivesThe objectives of this Act are— (1)to develop United States technologies and practices that—
 (A)improve the fuel efficiency and emissions of all vehicles produced in the United States; and
 (B)reduce vehicle reliance on petroleum-based fuels;
 (2)to support domestic research, development, engineering, demonstration, and commercial application and manufacturing of advanced vehicles, engines, and components;
 (3)to enable vehicles to move larger volumes of goods and more passengers with less energy and emissions;
 (4)to develop cost-effective advanced technologies for wide-scale utilization throughout the passenger, commercial, government, and transit vehicle sectors;
 (5)to allow for greater consumer choice of vehicle technologies and fuels;
 (6)shorten technology development and integration cycles in the vehicle industry;
 (7)to ensure a proper balance and diversity of Federal investment in vehicle technologies; and
 (8)to strengthen partnerships between Federal and State governmental agencies and the private and academic sectors.
 4.DefinitionsIn this Act: (1)DepartmentThe term Department means the Department of Energy.
 (2)SecretaryThe term Secretary means the Secretary of Energy.
			5.Authorization of
 appropriationsThere are authorized to be appropriated to the Secretary for research, development, engineering, demonstration, and commercial application of vehicles and related technologies in the United States, including activities authorized under this Act—
 (1)for fiscal year 2015, $301,506,000; (2)for fiscal year 2016, $313,567,000;
 (3)for fiscal year 2017, $326,109,000; (4)for fiscal year 2018, $339,154,000;
 (5)for fiscal year 2019, $352,720,000; and (6)for fiscal year 2020, $366,829,000.
			IVehicle Research
			 and Development
			101.Program
 (a)ActivitiesThe Secretary shall conduct a program of basic and applied research, development, engineering, demonstration, and commercial application activities on materials, technologies, and processes with the potential to substantially reduce or eliminate petroleum use and the emissions of the Nation’s passenger and commercial vehicles, including activities in the areas of—
 (1)hybridization or full electrification of vehicle systems;
 (2)batteries and other energy storage devices;
 (3)power electronics;
 (4)vehicle, component, and subsystem manufacturing technologies and processes;
 (5)engine efficiency and combustion optimization;
 (6)waste heat recovery;
 (7)transmission and drivetrains;
 (8)hydrogen vehicle technologies, including fuel cells and internal combustion engines, and hydrogen infrastructure, including hydrogen energy storage to enable renewables and provide hydrogen for fuel and power;
 (9)natural gas vehicle technologies;
 (10)aerodynamics, rolling resistance (including tires and wheel assemblies), and accessory power loads of vehicles and associated equipment;
 (11)vehicle weight reduction, including lightweighting materials and the development of manufacturing processes to fabricate, assemble, and use dissimilar materials;
 (12)friction and wear reduction;
 (13)engine and component durability;
 (14)innovative propulsion systems;
 (15)advanced boosting systems;
 (16)hydraulic hybrid technologies;
 (17)engine compatibility with and optimization for a variety of transportation fuels including natural gas and other liquid and gaseous fuels;
 (18)predictive engineering, modeling, and simulation of vehicle and transportation systems;
 (19)refueling and charging infrastructure for alternative fueled and electric or plug-in electric hybrid vehicles, including the unique challenges facing rural areas;
 (20)gaseous fuels storage systems and system integration and optimization;
 (21)sensing, communications, and actuation technologies for vehicle, electrical grid, and infrastructure;
 (22)efficient use, substitution, and recycling of potentially critical materials in vehicles, including rare earth elements and precious metals, at risk of supply disruption;
 (23)aftertreatment technologies; (24)thermal management of battery systems;
 (25)retrofitting advanced vehicle technologies to existing vehicles;
 (26)development of common standards, specifications, and architectures for both transportation and stationary battery applications;
 (27)advanced internal combustion engines;
 (28)mild hybrid;
 (29)engine down speeding; and
 (30)other research areas as determined by the Secretary.
					(b)Transformational
 technologyThe Secretary shall ensure that the Department continues to support research, development, engineering, demonstration, and commercial application activities and maintains competency in mid- to long-term transformational vehicle technologies with potential to achieve deep reductions in petroleum use and emissions, including activities in the areas of—
 (1)hydrogen vehicle technologies, including fuel cells, hydrogen storage, infrastructure, and activities in hydrogen technology validation and safety codes and standards;
 (2)multiple battery chemistries and novel energy storage devices, including nonchemical batteries and electromechanical storage technologies such as hydraulics, flywheels, and compressed air storage;
 (3)communication and connectivity among vehicles, infrastructure, and the electrical grid; and
 (4)other innovative technologies research and development, as determined by the Secretary.
					(c)Industry
 participationTo the maximum extent practicable, activities under this Act shall be carried out in partnership or collaboration with automotive manufacturers, heavy commercial, vocational, and transit vehicle manufacturers, qualified plug-in electric vehicle manufacturers, compressed natural gas vehicle manufacturers, vehicle and engine equipment and component manufacturers, manufacturing equipment manufacturers, advanced vehicle service providers, fuel producers and energy suppliers, electric utilities, universities, national laboratories, and independent research laboratories. In carrying out this Act the Secretary shall—
 (1)determine whether a wide range of companies that manufacture or assemble vehicles or components in the United States are represented in ongoing public private partnership activities, including firms that have not traditionally participated in federally sponsored research and development activities, and where possible, partner with such firms that conduct significant and relevant research and development activities in the United States;
 (2)leverage the capabilities and resources of, and formalize partnerships with, industry-led stakeholder organizations, nonprofit organizations, industry consortia, and trade associations with expertise in the research and development of, and education and outreach activities in, advanced automotive and commercial vehicle technologies;
 (3)develop more effective processes for transferring research findings and technologies to industry;
 (4)give consideration to conversion of existing or former vehicle technology development or manufacturing facilities for the purposes of this Act;
 (5)support public-private partnerships, dedicated to overcoming barriers in commercial application of transformational vehicle technologies, that utilize such industry-led technology development facilities of entities with demonstrated expertise in successfully designing and engineering pre-commercial generations of such transformational technology; and
 (6)promote efforts to ensure that technology research, development, engineering, and commercial application activities funded under this Act are carried out in the United States.
					(d)Interagency and
 intraagency coordinationTo the maximum extent practicable, the Secretary shall coordinate research, development, demonstration, and commercial application activities among—
 (1)relevant programs within the Department, including—
 (A)the Office of Energy Efficiency and Renewable Energy;
 (B)the Office of Science;
 (C)the Office of Electricity Delivery and Energy Reliability;
 (D)the Office of Fossil Energy; (E)the Advanced Research Projects Agency—Energy; and
 (F)other offices as determined by the Secretary; and
 (2)relevant technology research and development programs within other Federal agencies, as determined by the Secretary.
					(e)Coordination and
 nonduplicationIn coordinating activities the Secretary shall ensure, to the maximum extent practicable, that activities do not duplicate those of other programs within the Department or other relevant research agencies.
				(f)Federal
 demonstration of technologiesThe Secretary shall make information available to procurement programs of Federal agencies regarding the potential to demonstrate technologies resulting from activities funded through programs under this Act.
				(g)Intergovernmental
 coordinationThe Secretary shall seek opportunities to leverage resources and support initiatives of State and local governments in developing and promoting advanced vehicle technologies, manufacturing, and infrastructure.
 (h)CriteriaWhen awarding grants under this program, the Secretary shall give priority to those technologies (either individually or as part of a system) that—
 (1)provide the greatest aggregate fuel savings based on the reasonable projected sales volumes of the technology; and
 (2)provide the greatest increase in United States employment.
					102.Sensing and
 communications technologiesThe Secretary, in coordination with the relevant research programs of other Federal agencies, shall conduct research, development, engineering, demonstration, and deployment activities on connectivity of vehicle roadway, vulnerable road users, traffic control systems, and transportation data systems, including on sensing, data, computation, communication, cybersecurity, and actuation technologies that allow for improved safety, reduced energy and fuel use, optimized traffic flow, and vehicle electrification, including technologies for—
 (1)onboard vehicle, engine, transmission and component sensing, actuation, and calibration;
 (2)vehicle-to-vehicle sensing and communication;
 (3)vehicle-to-infrastructure sensing and communication;
 (4)vehicle-to-pedestrian and vehicle-to-bicyclist sensing and communication; and (5)vehicle integration with the electrical grid.
 103.ManufacturingThe Secretary shall carry out a research, development, engineering, demonstration, and commercial application program of advanced vehicle manufacturing technologies and practices, including innovative processes—
 (1)to increase the production rate and decrease the cost of advanced battery and fuel cell manufacturing;
 (2)to vary the capability of individual manufacturing facilities to accommodate different battery chemistries and configurations;
 (3)to reduce waste streams, emissions, and energy intensity of vehicle, engine, advanced battery and component manufacturing processes;
 (4)to recycle and remanufacture used batteries and other vehicle components for reuse in vehicles or stationary applications;
 (5)to develop manufacturing processes to effectively fabricate, assemble, and produce cost-effective lightweight materials such as advanced aluminum and other metal alloys, polymeric composites, and carbon fiber for use in vehicles;
 (6)to produce lightweight high pressure storage systems for gaseous fuels;
 (7)to design and manufacture purpose-built hydrogen fuel cell vehicles and components;
 (8)to improve the calendar life and cycle life of advanced batteries; and
 (9)to produce permanent magnets for advanced vehicles.
				104.User testing
 facilitiesActivities under this Act may include construction, expansion, or modification of new and existing vehicle, engine, and component research and testing facilities for—
 (1)testing or simulating interoperability of a variety of vehicle components and systems, including the technologies described in section 102;
 (2)subjecting whole or partial vehicle platforms to fully representative duty cycles and operating conditions;
 (3)developing and demonstrating a range of chemistries and configurations for advanced vehicle battery manufacturing;
 (4)developing and demonstrating test cycles for new and alternative fuels, and other advanced vehicle technologies;
 (5)developing and demonstrating methods to charge electric vehicles and connect them to the electric grid; and
 (6)developing, testing, and demonstrating hydrogen and natural gas refueling station technologies. 105.Reporting (a)Technologies developedNot later than 18 months after the date of enactment of this Act and annually thereafter through 2020, the Secretary shall submit to Congress a report regarding the technologies developed as a result of the activities authorized by this title, with a particular emphasis on whether the technologies were successfully adopted for commercial applications, and if so, whether products relying on those technologies are manufactured in the United States.
				(b)Additional
 mattersAt the end of each fiscal year through 2020 the Secretary shall submit to the relevant Congressional committees of jurisdiction an annual report describing activities undertaken in the previous year under this title, active industry participants, efforts to recruit new participants committed to design, engineering, and manufacturing of advanced vehicle technologies in the United States, progress of the program in meeting goals and timelines, and a strategic plan for funding of activities across agencies.
				IIMedium- and
			 Heavy-Duty Commercial and Transit Vehicles
			201.Program
				(a)In
 generalThe Secretary, in partnership with relevant research and development programs in other Federal agencies, and a range of appropriate industry stakeholders, shall carry out a program of cooperative research, development, demonstration, and commercial application activities on advanced technologies for medium- to heavy-duty commercial, vocational, recreational, and transit vehicles, including activities in the areas of—
 (1)engine efficiency and combustion research;
 (2)onboard storage technologies for compressed and liquefied natural gas;
 (3)development and integration of engine technologies designed for natural gas operation of a variety of vehicle platforms;
 (4)waste heat recovery and conversion;
 (5)improved aerodynamics and tire rolling resistance;
 (6)energy and space-efficient emissions control systems;
 (7)mild hybrid, heavy hybrid, hybrid hydraulic, plug-in hybrid, and electric platforms, and energy storage technologies;
 (8)drivetrain optimization;
 (9)friction and wear reduction;
 (10)engine idle and parasitic energy loss reduction;
 (11)electrification of accessory loads;
 (12)onboard sensing and communications technologies;
 (13)advanced lightweighting materials and vehicle designs;
 (14)increasing load capacity per vehicle;
 (15)thermal management of battery systems;
 (16)recharging infrastructure;
 (17)compressed natural gas infrastructure;
 (18)advanced internal combustion engines;
 (19)complete vehicle and power pack modeling, simulation, and testing;
 (20)hydrogen vehicle technologies, including fuel cells and internal combustion engines, and hydrogen infrastructure, including hydrogen energy storage to enable renewables and provide hydrogen for fuel and power;
 (21)retrofitting advanced technologies onto existing truck fleets;
 (22)advanced boosting systems;
 (23)engine down speeding; and
 (24)integration of these and other advanced systems onto a single truck and trailer platform.
 (b)ReportingAt the end of each fiscal year through fiscal year 2020, the Secretary shall submit to Congress an annual report describing activities undertaken in the previous year, active industry participants, efforts to recruit new participants, progress of the program in meeting goals and timelines, and a strategic plan for funding of activities across agencies.
				202.Class 8 truck
			 and trailer systems demonstration
 (a)In generalThe Secretary shall conduct a competitive grant program to demonstrate the integration of multiple advanced technologies on Class 8 truck and trailer platforms, including a combination of technologies listed in section 201(a).
 (b)Applicant teamsApplicant teams may be comprised of truck and trailer manufacturers, engine and component manufacturers, fleet customers, university researchers, and other applicants as appropriate for the development and demonstration of integrated Class 8 truck and trailer systems.
				203.Technology
 testing and metricsThe Secretary, in coordination with the partners of the interagency research program described in section 201(a)—
 (1)shall develop standard testing procedures and technologies for evaluating the performance of advanced heavy vehicle technologies under a range of representative duty cycles and operating conditions, including for heavy hybrid propulsion systems;
 (2)shall evaluate heavy vehicle performance using work performance-based metrics other than those based on miles per gallon, including those based on units of volume and weight transported for freight applications, and appropriate metrics based on the work performed by nonroad systems; and
 (3)may construct heavy duty truck and bus testing facilities.
				204.Nonroad systems
 pilot programThe Secretary shall undertake a pilot program of research, development, demonstration, and commercial applications of technologies to improve total machine or system efficiency for nonroad mobile equipment including agricultural, construction, air, and sea port equipment, and shall seek opportunities to transfer relevant research findings and technologies between the nonroad and on-highway equipment and vehicle sectors.